         Case 3:18-cv-01314-MWB Document 56 Filed 12/16/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JORDAN A. JUST,                                    No. 3:18-CV-01314

              Plaintiff,                           (Judge Brann)

       v.                                          (Chief Magistrate Judge Schwab)

JOHN E. WETZEL, et al.,

              Defendants.

                                       ORDER

                                DECEMBER 16, 2020

       Plaintiff filed the instant action on March 22, 2018, and it was jointly

assigned to the undersigned and to Chief Magistrate Judge Susan E. Schwab.

Upon designation, a magistrate judge may “conduct hearings, including evidentiary

hearings, and . . . submit to a judge of the court proposed findings of fact and

recommendations.”1 Once filed, this report and recommendation is disseminated

to the parties in the case who then have the opportunity to file written objections.2

       On November 24, 2020 Chief Magistrate Judge Schwab, to whom this

matter is jointly assigned, issued a thorough report and recommendation

recommending that this case be listed for trial at an appropriate time.

       No objections to the report and recommendation have been filed. For

portions of the report and recommendation to which no objection is made, the

1
    28 U.S.C. 636(b)(1)(B).
2
    28 U.S.C. 636(b)(1).
         Case 3:18-cv-01314-MWB Document 56 Filed 12/16/20 Page 2 of 2




Court should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.”3 Regardless of

whether timely objections are made by a party, the District Court may accept, not

accept, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.4

       Because I write solely for the parties, I will not restate the facts, but will

instead adopt the recitation of facts as set forth by the magistrate judge. I have

conducted a de novo review here and found no error.

       AND NOW, IT IS HEREBY ORDERED that:

       1.     Chief Magistrate Judge Schwab’s Report and Recommendation (Doc.

              55) is ADOPTED in full.

       2.     The matter shall be set for trial at an appropriate time. The Court will

              schedule a telephonic conference with the parties to schedule the

              matter for trial.

                                                  BY THE COURT:


                                                  s/ Matthew W. Brann
                                                  Matthew W. Brann
                                                  United States District Judge



3
    Fed. R. Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply
    Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa.2010) (citing Henderson v. Carlson, 812 F.2d
    874, 878 (3d Cir.1987) (explaining that judges should give some review to every report and
    recommendation)).
4
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                              -2-
